Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukuda (US Pat. 6,234,615).

             Tsukuda discloses in Figures 1-2 an ink-jet recording apparatus comprising:

             Regarding claim 1, a print head (8b, 28) including a nozzle array (not shown)comprising a plurality of nozzles for discharging a liquid (ink), and a negative pressure generating portion (32) configured to apply a negative pressure to the nozzle array (Figure 1);
 a tank (38B) including a storage portion configured to store the liquid (IN), and an air communication port (38b) configured to allow the storage portion to communicate with air (Figure 1); and 
a tube (44) configured to connect the print head (8b, 28) and the tank (38B) and supply the liquid from the tank (38B) to the print head (8b, 28), wherein a highest position of a liquid level in the tank (44) in the vertical direction is higher than a position of the nozzle array, and an absolute value of a water head difference caused by a difference between the highest position of the liquid level in the tank (44) and the position of the nozzle array is not larger than an absolute value of a negative pressure generated by the negative pressure generating portion (32) (Figure 1).
             Regarding claim 3, wherein the negative pressure generating portion (32) includes a porous body or a spring bag including a spring (Figure 1).
            Regarding claim 11, wherein an absolute value of a water head difference caused by a difference between a highest position of the liquid level in the tank (38B) and a bottom surface of the tank is not larger than an absolute value of a negative pressure generated by the negative pressure generating portion (32) (Figure 1).

                                             Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5 and 9 are rejected under 35 USC 103 (a) as being unpatentable over in view Tsukuda (US Pat. 6,234,615) Shimizu et al. (US Pat. 9,878,551).


           Tsukuda discloses in Figures 1-2 an ink-jet recording apparatus comprising:


           Regarding claim 2, a print head (8b, 28) including a nozzle array (not shown)comprising a plurality of nozzles for discharging a liquid (ink), and a negative pressure generating portion (32) configured to apply a negative pressure to the nozzle array (Figure 1);
 a tank (38B) including a storage portion configured to store the liquid (IN), and an air communication port (38b) configured to allow the storage portion to communicate with air (Figure 1); and 
a tube (44) configured to connect the print head (8b, 28) and the tank (38B) and supply the liquid from the tank (38B) to the print head (8b, 28), wherein a highest position of a liquid level in the tank (44) in the vertical direction is higher than a position of the nozzle array, and an absolute value of a water head difference caused by a difference between the highest position of the liquid level in the tank (44) and the position of the nozzle array is not larger than an absolute value of a negative pressure generated by the negative pressure generating portion (32) (Figure 1).

           However, Shimizu et al. do not disclose a buffer chamber provided above the storage portion in a vertical direction and configured to be capable of storing the liquid flowing out from the storage portion; an injection port for injecting the liquid into the storage portion, the injection port being detachably capped by a cap; and wherein a gas/liquid separation film is attached to the air communication port.

           Shimizu et al. disclose in Figures 12-13A-13C a liquid ejection apparatus comprising:

          Regarding a part of claim 2, a buffer chamber (330) provided above the storage portion (340) in a vertical direction and configured to be capable of storing the liquid flowing out from the storage portion (340).
           Regarding claim 5, an injection port (340) for injecting the liquid into the storage portion (340), the injection port (340) being detachably capped by a cap (304) (figure 12-13A).
          Regarding claim 9, wherein a gas/liquid separation film (316) is attached to the air communication port (318) (Figure 12).

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shimizu et al. in the Tsukuda’s ink-jet recording apparatus for the purpose of maintaining negative pressure to stably supply ink.

 Claim 6 is rejected under 35 USC 103 (a) as being unpatentable over in view Tsukuda (US Pat. 6,234,615) Kimura et al. (US Pub. 2017/0120609).

           Tsukuda does not disclose in wherein the tank includes a surface configured to enable visual recognition of a liquid level inside the storage portion, and a defining portion provided on the surface and configured to define the highest position of the liquid level.

          Regarding claim 6, Kimura et al. disclose in Figures 2-3 a printing apparatus comprising wherein the tank (15) includes a surface configured to enable visual recognition of a liquid level inside the storage portion (33), and a defining portion provided on the surface and configured to define the highest position of the liquid level.
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kimura et al. in the Tsukuda’s ink-jet recording apparatus for the purpose of indicating the amount of ink in an ink storage chamber is formed.

 Claims 7-8 are rejected under 35 USC 103 (a) as being unpatentable over in view Tsukuda (US Pat. 6,234,615) McNestry (US Pub. 7,543,923).

           Tsukuda does not disclose wherein an injection auxiliary member forming a flow passage of the liquid is attached to the tank or integrally formed with the tank; and wherein a lower end of the injection auxiliary member defines the highest position of the liquid level in the tank.

           McNestry discloses in Figure 1 liquid supply system comprising:

          Regarding claim 7, wherein an injection auxiliary member (7) forming a flow passage of the liquid (5) is attached to the tank (1) or integrally formed with the tank.
          Regarding claim 8, wherein a lower end of the injection auxiliary member (7) defines the highest position (26) of the liquid level in the tank (1).

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of McNestry in the Tsukuda’s ink-jet recording apparatus for the purpose of supply ink.


 Claim 10 is rejected under 35 USC 103 (a) as being unpatentable over in view Tsukuda (US Pat. 6,234,615) in view of Katayama (US Pub. 7.152,954).

           Tsukuda does not disclose wherein the tube is attachable/detachable to/from the tank, a needle is provided in an end of the tube, a seal member is attached to the tank, and in a case where the needle extends through the seal member, the tube and the tank are set in a communication state.

            Katayama discloses in Figure 1 an ink jet printer comprising

            Regarding claim 10, wherein the tube (4a) is attachable/detachable to/from the tank (10a), a needle (21a) is provided in an end of the tube (4a), a seal member (17a) is attached to the tank (10a), and in a case where the needle (21a) extends through the seal member (17a), the tube (4a) and the tank (10a) are set in a communication state.  
              
           It would have been obvious at the time the invention was made to a person having ordinary skill in the art to incorporate the teaching of Hakiri et al. in the Valentini’s ink for the purpose of supply ink without leakage of ink.


Allowable Subject Matter
          
         Claim 4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a printing apparatus comprising a spring bag that includes an inflow port from which the liquid flows into the spring bag, a valve configured to open and close the inflow port, and a lever configured to control opening/closing of the valve, the spring is provided to bias the spring bag so as to expand in a predetermined direction, and when the spring contracts as the liquid in the spring bag is consumed, the lever opens the valve and the liquid flows into the spring bag via the inflow port, and when the spring bag is filled with the liquid, the spring extends to make the lever close the valve in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853